DETAILED ACTION
	This is the first office action in response to U.S. application 16/649,098. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities: 
In claim 1, preamble is suggested to read “A method for …” instead of “Method for…”
In claim 1 “a second point on or relative to the trajectory related to second street” should read “a second point on or relative to the trajectory related to a second street”
In claim 6, “the interval of the plurality of interval” should read “the interval of the plurality of intervals”
In claim 12, preamble is suggested to read “A system for …” instead of “System for…”
In claim 12, “a second point on or relative to the trajectory related to second street” should read “a second point on or relative to the trajectory related to a second street”
In claim 15, preamble is suggested to read “A non-transitory computer product comprising…” instead of “Computer product comprising…”
In claim 15, “a second point that corresponds to second detected street sign” should read “ a second point that corresponds to a second detected street sign”
In claim 15, “the first point being associated with a detection time and the street name of the first street” should read “the first point being associated with a detection time and the street name of a first street”
In claim 15, “the second point being associated with a detection time and the street name of the second street” should read “the second point being associated with a detection time and the street name of a second street”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 12-14 use the word “means” and are being interpreted under 35 U.S.C. 112(f). Claims 12-13 use the “means for acquiring the trajectory of a vehicle” and the “means for concurrently searching for street signs” and claims 13-14 use the “means for odometry” with paragraph 19 of the specification citing the structure of this as a stereo camera.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 & 15 cite the limitation “first point on or relative to the trajectory related to the first street and the second point on or relative to the second street sign. The use of the term relative renders the claim indefinite as it does not clearly define what points would be relative to the trajectory. Further the specification does not define what a point relative to the trajectory would be, merely stating in paragraph 6 “The first point and the second point do not necessarily have to be on the trajectory. The first point and the second point can be relative to the trajectory. As long as a street and a corresponding street can be observed and identified by the vehicle” and in paragraph 31 “an observed street sign may be associated with a street that is part of the trajectory or with a street that is merely related to the trajectory, i.e. having a defined relation to the trajectory while not being part of it”. This states that it will have a defined relation without describing what that definition is. Claims 2-11 and 13-14 are rejected due to their dependency on claims 1 and 12 respectively.
Claims 1, 7, 12 & 15 also cite the limitation “coincides with another location of the second street on the map or another location having a minimum distance from the second street on the map”. The use of a “minimum distance” renders the claim indefinite as it does not clearly define within what distance the location would have from the second street. Further the specification does not define what this minimum distance would be. Paragraph 32 discusses the use of a bounding box and that the element of 
Claim 15 cites the limitation “when the program is executed by computer” in lines 20-21. There is insufficient antecedent basis for this limitation in the claim. As a program is not cited in an earlier part of the claim, it is unclear what program is being executed by the computer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as a computer program/product per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories per MPEP 2106.03. Examiner suggests amending claim 15 to read “A non-transitory computer readable storage medium comprising a program with computer-executable instructions, which when the program is executed by the computer…” to overcome the 101 rejection and the lack of antecedent basis 112(b) rejection detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zavoli (US 20080243378) teaches a navigation system using object based map-matching using multiple detected signs and the distance between the signs, Shashua (US 20170010618) teaches using multiple landmarks to determine the position of a host vehicle along a target trajectory, Ghadiok (US 20180045519) teaches utilizing landmarks at intersections to improve localization and navigation and Mielenz (US 20190101398) teaches using detected landmarks to determine the attitude of an autonomous vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666